I am very happy to be able to associate myself with the previous speakers from this rostrum in conveying to the President, Mr. Bouteflika, my warmest congratulations on his unanimous election to the Presidency of the twenty-ninth session of the General Assembly. Under his impartial direction and because of his distinguished statesmanlike qualities, our debates will certainly be conducted in the necessary atmosphere of tranquility, thus enabling the Assembly at the present session to achieve its objective of bringing peace and stability to the world in keeping with the role of the Organization.
3.	I should like to take this opportunity to pay tribute to the Secretary-General, Mr. Kurt Waldheim, whose tireless efforts for peace are familiar to everyone.
4.	It is a particular pleasure for me to be able to repeat our feelings of profound admiration for Mr. Leopoldo Benites, who conducted our proceedings last year with such efficiency, such tried competence and total impartiality. His long experience in the United Nations and his warm-hardheartedness guaranteed the success of the work of the twenty-eighth session and the work of the sixth special session of the General Assembly.
5.	Faithful to the principle of universality of the Organization, and thereby faithful to our fundamental policy of maintaining friendly relations with all countries without any distinction as to regime or political ideology, my Government is happy to welcome the three countries just admitted to membership in the United Nations—Grenada, Bangladesh and Guinea- Bissau.
6.	I am sure that you will permit me, as Prime Minister of the Khmer Republic, to deal exclusively today with a question which for me and for all the Khmer people is one of the highest priority, that of the representation of Cambodia in the United Nations.
7.	A draft resolution introduced last year by 33 nations asks the Assembly
"to restore the lawful rights of the Royal Government of National Union of Cambodia in the United Nations, recognizing its representatives as the sole lawful representatives of Cambodia, and to expel the representatives of the Lon Nol group from the seat they illegally occupy in the United Nations and in all the organizations related to it."1
8.	This draft resolution, which was not considered at the last session, will soon be discussed here. What the sponsors of the draft resolution in derogatory terms call "the Lon Nol group" is the Government of the Khmer Republic, which in 1970 succeeded what was then the Royal Government as a fully fledged Member of the United Nations, and, as everyone will acknowledge, it has fully complied with all the obligations of membership.
9.	As we approach a debate unique in the annals of the Organization, a debate which may have incalculable consequences with regard to the credibility of the Organization and to the subsequent fate of other Member States, the Republican Government considers it its duty to draw the attention of all nations of good will to the extreme gravity of the decision which the Assembly will soon have to take.
10.	Indeed, never has a State, because it has changed its regime something which is a purely domestic affair seen its representation in the United Nations come up for discussion. In recent years in fact, in the last 12 months regimes hitherto considered as legitimate have collapsed under the pressure of the people or of the army. Who in this Assembly has asked that representatives of new regimes be kept outside the United Nations and that representatives of outgoing regimes should be kept on or called back?
11.	There are many Members of the United Nations, in all parts of the world, which have to confront attempts at armed subversion whose main instigators are living abroad. This is the case, in particular, of some of the sponsors of the draft resolution sponsored by 33 countries, which calls for the expulsion from the United Nations of the Khmer Republic. This is also the case of a number of other Governments which, having 
recognized for many different reasons that we shall examine later the so-called "Royal Government of Cambodia", feel obliged to promote its entry into the Organization.
12.	Do not the regimes which have taken this position realize that the precedent they are about to create may one day be used against them? If the United Nations were to reject a regime which, like ours, is in control of its capital, all the major and medium-sized towns, most of the economically important regions and much more than three fourths of the population of the country and this for more than four years, in spite of all the pessimistic forecasts made out of malice or misinformation by the self-styled specialists then what regime, I ask, even among those that criticize us, could be sure that, if in its turn it had to combat a substantial attempt at subversion, some heterogeneous coalition favorable to its enemies would not one day exclude it from the United Nations?
13.	Would it not be playing with fire to deal such a blow to a Government which has been defending itself with ever-growing success against an unprovoked aggression and which is doing everything in its power, politically and diplomatically, to restore peace at home?
14.	There has been no lack of warnings to this effect in the Assembly, the most significant perhaps coming from nations of South Asia, which understand the problems of the Khmer Republic better than most. All these friendly neighboring countries have urged their colleagues not to try to impose a Government in exile on a State. To act in this way, they have argued, would be to jeopardize the very structure of the United Nations.
15.	The reference made by these Powers to a Government in exile is perfectly valid in so far as concerns the so-called "Royal Government of National Union of Cambodia". It is true that a certain number of Khmer Marxist leaders, although in 1970 they were in the anti-Sihanouk camp, obtained without any difficulty from the deposed Prince, who was anxious for vengeance, the title of "Minister", and are living somewhere in Cambodian territory, in the shelter of the forests and moving around constantly in order to avoid discovery. Yet they have nothing more to fear than our very small national air force. They claim, in order to explain the absence of any fixed residence, that only Phnom Penh would be an appropriate capital for them. But perhaps to make an impression on the United Nations, they may very soon decide to set themselves up in a provisional capital which they will proceed to abandon as soon as the debate is over.
16.	The so-called Royal Government cannot, for all that, avoid being described as a Government in exile, since its top leaders at least according to their titles continue to reside outside national territory. First and foremost, this is the case with its "head of State", Prince Norodom Sihanouk, who has been in Peking for over four years; in spite of his representations and claims, the Khmer Marxists have been obstinately refusing him the right to return and live permanently in his own country. This is also the case with its "Prime Minister", Mr. Penn Nouth, who, in order to explain why he is staying in the Chinese capital, is invoking "reasons of health". This is also the case with its "Foreign Minister", Mr. Sarinn Chhak, and also the "Minister of State for Special Affairs", Mr. Chau Seng, and some others, who have never set foot in Cambodia since 1970.
17.	You may recall that last year a spokesman for Governments in exile stated in the Assembly that, when a country is occupied by foreign troops, popular resistance is very often headed by a Government in exile. This representative obviously was thinking of the provisional Algerian Government which led the struggle against the French troops in Algeria from outside the country. However, one might point out, on the one hand, that the only foreign occupation forces in Cambodia since 1966 have been those of North Viet Nym and the Viet-Cong, and that, on the other hand, to our knowledge, Algeria was only admitted to membership in the United Nations after its Government had set itself up in Algiers pursuant to the agreements concluded with France.
18.	In the case of the entry of the People's Republic of China to the United Nations a case in which certain delegations sought a precedent which could be used against the Khmer Republic we cannot but stress the fact that, when the People's Republic of China occupied the seat which up to that point had been occupied by the Nationalist regime of Taiwan, it had long been in occupation of all continental Chinese territory, including, of course, its capital, a situation which would not be more different from that of the so-called "Royal Government".
19.	Among the nations which have recognized this "Government", some have done so out of ideological solidarity with the Khmer Communists, or because of great-Power ambitions with regard to IndoChina; others, again, out of sympathy towards a movement which, disguising its true nature, has awarded itself the resounding title of "non-aligned and anti-imperialist"; others, again, because their leaders had friendly personal relations with our former head of State, Prince Sihanouk. There are many critics from every side against the regime of a small country like ours! So many worries for a Prime Minister who, in spite of all the respect owed to the representatives here, would have preferred not to have had to leave his capital where so many urgent, even tragic, problems beset him every day!
20.	And for a Khmer, that is to say, someone who is anxious for understanding, friendship, good and cordial relations with everyone for a Khmer it is extremely painful to see his Government and people perpetually in the dock before the highest court of nations to which the unfortunate Khmer Republic has done no harm except perhaps in that it exists. It is true that in the international community our Republic does have many faithful friends, and we cannot express too much gratitude for their courage and their faith. We even have some in the third world itself, friends who have bravely resisted 'he pressures exerted upon them to abandon our defense. Unfortunately, we also have in the same third world enemies, some violent events at least the others much less heated, and who, I am convinced, would only come out against us reluctantly. Is there any need to remind you that among the sponsors of the draft resolution which would expel us from the United Nations there is only one Asian Power, precisely the one which is the protector, the financer and the harborer of the so-called "Royal Government"?
21.	As to the other Governments which are against us, they know us, above all, through the very black portrait which the vast propaganda machine of our enemies has painted of our Republican regime. Beset by numerous difficulties, perhaps we have not done enough to try to create a better image of ourselves abroad. However, we do not underestimate the intense diplomatic activity which has been carried on abroad by our former head of State, who has, to the benefit of the so-called Royal Khmer Government if only to show that he can still make himself useful drawn on the capital of the connexions which 15 years of authority and international meetings enabled him to accumulate. Thus, last year, at the non-aligned conference at Alger a conference from which we were banned, of course most of the participants voted, in spite of the reservations of our friends who were there, for a motion favorable to recognition of the so-called Royal Government. Some of the representatives to the conference told us later on that they would have much preferred not having to be involved in the Khmer dispute, but that somehow the heated spirit which prevails at major international meetings caused them to act as they did. We hope that, in the more tranquil atmosphere of the General Assembly, nations which are in that position will give more consideration to the fate of a people than to that of a single man.
22.	The Khmer Republic has, as we said, been painted in very dark colors. In the eyes of Governments who have no observers on the spot, it has been described as a retrograde regime without any popular support and, of course, as a "lackey of the American imperialists". Furthermore, that regime has been pictured as being at the end of its tether militarily, incapable of defending what is claimed to be the small part of the national territory it has left against the irresistible assault of the so-called liberation forces. The latter description has succeeded in disturbing several Foreign Ministries, which, believing in the imminent victory of the "Khmers rouges", did not wish to be the last to recognize their "Government".
23.	That caricature of the Khmer Republican regime has done it a great deal of harm. We should like here calmly to state the true position, anH we shall start with the military situation.
24.	The real difficulties we encountered up to the middle of 1973 have now been entirely overcome. Totally reorganized, better commanded, with an appreciable improvement in its material position, our national army has for more than a year now been repelling all the assaults of the enemy: Khmers and communist Vietnamese. In September 1973 one month after United States tactical air support had been discontinued the Republican forces repelled, in hand-to- hand fighting, the major attack mounted by the Reds against the large economic center of Kompong Cham.
25.	This year, after having lost control for a short time of the large rural center of Oudong the former Royal capital our forces, by means of a strong counter-attack, drove out the occupiers and re-entered the neighboring regions. The violent attacks later mounted by the communists against other large centers the port of Kampot, the provincial capital of Takeo and the provincial capital of Kompong Chhnang— ended in resounding defeats for the aggressor. Around the capital and the provincial towns formerly under enemy pressure, the situation has greatly improved.
26.	Unlike the Khmer communists, who imprudently boasted of crushing the Republic during the last dry season, we have no intention of setting a date, even an approximate one, for the complete liberation of our territory. There may still be some disappointments or failures here or there. But what is certain today is that it is no longer possible for the enemy to win a military victory. We believe that sooner or later and sooner rather than later the enemy will draw the necessary political conclusions.
27.	We should like the United Nations, which for years now has been discussing the very complicated problem of disarmament, to undertake to encourage, by all its political and moral means, the disarming of minds in countries like our own where for years now the worst kinds of acts of violence have been committed. We are of course happy to note the Organization's interest in the events in the Middle East. But should it not be as vigilant and active in matters of concern to us? The Khmer people firmly believe that the United Nations can contribute to ending their troubles. Before I left for New York, I myself received a delegation of Khmer farmers, refugees, who said this to me: "When you are there" that is, here at the United Nations "tell those important people that all of our people are suffering; tell them that they must help us to make peace and, in the mean time, assist those who have lost everything".
28.	The representatives of a large community, the Islamic Khmers, our country-men of the Moslem faith, also spoke to me in moving terms. Refusing out of religious and moral conviction to espouse the cause of our enemies, they have suffered reprisals: their most beautiful mosques have been destroyed in five provinces and a large number of their hakims and imams have been murdered. Other mosques have been profaned by North Vietnamese troops, who sacrilegiously raised pigs there for food. Faced with the hostility of the Khmer Moslems, the communists have thrown old men into concentration camps, from which they have never returned. Healthy men and women have been subjected to a re-education program in which atheism is taught. Daily public prayer has been banned.
29.	The venerable Hadji, the leaders of the Islamic religion in the Khmer Republic, said to me: "Tell our brothers who represent the Moslem States in the United Nations about our deplorable plight". Well, the message has been delivered, and it has been delivered by the Khmer Republic, which has recognized the Islamic religion.
30.	It goes without saying that our enemies have not spared the large number of Buddhist monks in our country, either, whenever those monks have refused to be used as instruments for propaganda among the masses. Many monks in all the provinces have been arrested, persecuted and sometimes executed; their pagodas have been burnt as an example to others. The Christian religion, although there are very few persons of that religion in our country, has not been treated any better. We view that offensive, sometimes underhanded, sometimes brutal, against all the religions represented in Cambodia as the result of the particularly evil influence of the North Vietnamese officials who are the mentors of the Khmer communists.
31.	The policy pursued by the Khmer Republic can be understood only if one bears constantly in mind the fact that, since 1966, its regions bordering Viet Nam and, since 1970, the major part of the territory east of the Mekong have been occupied by North Vietnamese and Viet-Cong forces; the number of such forces has varied, but it has never been less than several tens of thousands. Operating from the protection of our territory, those forces are mounting operations against the regime of the Republic of Viet Nam. A rather large part of our country has served and is still serving this time against our will as a rear base against a neighboring country, and that is in violation of our neutrality. The occupiers, whose presence Sihanouk had tolerated and who were receiving from their friends military material through Cambodian ports, ended up by acting in our country as if they were conquerors, driving out our peasants whose presence hampered their activities and openly mocking our powerless provincial authorities. What independent nation, devoted to its sovereignty and anxious to remain truly neutral, could have accepted the perpetuation of this intolerable and constantly worsening situation?
32.	Even before the overthrow of Sihanouk, who bears a great responsibility in this matter, the Khmer Government which was then the Royal Government, but whose principal leaders were for the most part the same as they are today warned the Vietnamese communists to withdraw from our territory without delay. They gave a very swift reply: they attacked our forces in several provinces in the east and south of the country. We had at that time no more than about 30,000 ill-equipped men under arms. However, this handful of fighters, swiftly reinforced by young patriotic volunteers, gave a good account of themselves against these Vietnamese communist forces which were superior in numbers and in armaments when they, immediately after 18 March 1970, spread throughout the country in an attempt to overthrow in the briefest time possible the Khmer Republic, which was guilty of refusing them "sanctuary".
33.	Our national army, our citizen volunteers, and our peasants valiantly resisted for 43 days, absolutely alone, the worst attack that Cambodia has ever sustained in this century. It was only and this is a date to remember on 30 April that United States troops from South Viet Nam entered Cambodian territory to a depth of less than 30 kilometers, less to save our Government than to clear the frontier regions neighboring on South Viet Nam, which was threatened. These troops remained for exactly one month in Cambodia, from 30 April to 1 June 1970. They never came back. This is the truth about the so-called occupation of Cambodia by foreign troops. For more than four years now there have been only Khmer troops in Khmer territory. We are harboring no foreign force or military base, contrary to what certain malicious Powers, who are confusing our country with other countries, persist in claiming. The number of Americans in Cambodia, including the entire civilian and military personnel of their embassy in Phnom Penh, does not exceed 200. To put an end to the charges made against us in this respect we are ready to receive in our country those of you who have in good faith been misled by the mendacious propaganda of our enemies. They can discover for themselves what the real situation is in our country, and we undertake, in advance, to facilitate the visit of United Nations envoys to any part of the territory controlled by the Khmer Republic, to open to them our military bases, our camps, without any reservation or limitation. They will be able to talk with whomever they like and to check on anything they consider important.
34.	We would be curious to know if the other side is in a position to make such an offer of inspection by the United Nations. The so-called "Royal Government" has not, so far, allowed any foreigners to penetrate the zones which they claim to be liberating except, of course, for the North Vietnamese and Viet-Cong occupiers. The only foreign journalists there are those who have been captured when, side by side with our troops and at great risk to themselves, they were making an attempt to inform international public opinion honestly. About 20 of them disappeared in this way, and we are very worried about what has happened to them. It would, however, be interesting to see at first hand whether in the Khmer communist zones there are not any foreign troops or foreign bases. Our enemies will claim that they are being vilified when they hear me say such things. Well, they have an excellent opportunity to show their good faith by proposing, as we have done, an "open door" operation in their own territory, offering the same facilities to our Organization. Will they take this opportunity? If they do not, nations of good faith will be able to judge in what part of Cambodia there really are foreign troops.
35.	It is true that until 15 August 1973 we enjoyed American tactical air support. It enabled our army to organize and to equip itself, and to grow to 250,000 men. It prevented the south of the IndoChina peninsula from falling to the Vietnamese communists. It is indeed clear that if a regime favorable to Hanoi had installed itself by force in Phnom Penh it would have assisted in every way that it could the communist forces operating in South Viet Nam as well as the subversive movement in Thailand. It was not cheerfully but out of harsh necessity that we accepted this air support, for those on the other side who were falling under these bombs were our own brothers. In the "red" zones there are many <people who do not even know what Marxism is, and who wish for nothing so much as the end to inhuman fighting and the return to peace and a decent life. Among the so-called liberation armed forces, how many fighters have been press-ganged into service and feel closer to the Republicans, who are defending traditional Khmer ideals, than they do to the intolerant and fanatical officers commanding them? But, I am afraid, bombs do not discriminate among their victims. 
36.	Does the fact that we have accepted United States assistance make us their lackeys? The so- called "Royal Government" is very ill-placed to make this claim, being a "Gpvernment" which would not exist at all without the unconditional support and the "loans" that are really gifts from Peking; whose armed forces would be here guerrillas hopelessly making sporadic raids if^ they did not regularly receive an abundance of arms, ammunition and modern war material from certain socialist countries, primarily China.
37.	The truth is that from the very depths of our heart we wish for nothing more than a rapid end to the conflict which is ruining our economy and destroying our villages, and which has created more than 2 million refugees; a conflict which has killed or crippled for four years now hundreds of thousands of our countrymen out of a total of 7 million. This blood bath, if it goes on, will finally wear out our country, which is so poor and weak that it would then inevitably be-come an unimportant satellite of either the East or the West, losing finally its very national identity. It is tragic to note that the predictions of all the Republican leaders are shared by our former head of State in Peking, where the press has taken up and reported words almost identical with our own just a few months ago. Surely it is paradoxical and tragic that the same man who so loudly approves the Khmer communists' rejection of any of our proposals to discuss the Khmer problem without conditions does not conceal from those around him that the "reds", as he calls them, are ready to fight for years longer to avoid a compromise solution that would prevent them from exercising power over all Cambodia.
38.	It should be stressed that the obstinacy of the Khmer communists in rejecting any offer of talks with the Government of the Republic can be explained for more than a year, not by the prospect of an early military victory which they now know to be beyond their grasp but by the fact that they are waiting for a decision in their favor by the United Nations which will enable them, they believe, to win diplomatically a resounding victory that they can no longer win on the battlefield.
39.	It is our duty to issue a solemn warning to the Powers which have an interest in Cambodia that, in such an event, as in the very worst moments we have been through in more than four years, our Government will never throw in its hand. On the contrary, with the support of its heroic armed forces and the vast majority of the patriotic people who do not want to see installed in their country a regime beholden to foreigners, it will strengthen its resistance. And not only will there be no return of peace, but for our unfortunate country there will open up the gloomy prospect of a cruel and interminable war in the course of which, I should like to point out, we shall not lack friends on the international or regional level. And, however much we love peace, we will never give in.
40.	In a speech which he is making on this very day to mark the fourth anniversary of the Republic, our President, Marshal Lon Nol, after having expressed his hatred of the war which has imposed so much sacrifice on our people, states:
"But let there be no doubt in the minds of our adversaries: we shall continue to fight, if necessary, to prevent ideas and concepts alien to our traditions being imposed upon us. In our struggle for our liberties, we enjoy the support and sympathy of many foreign countries."
41.	Peace will be restored to Cambodia only through conciliation, never by force. That is why, in his speech, the President of our Republic repeated the governmental appeal of 9 July "to all Khmers and to all countries that love justice and peace for a dialog to be established which will put an end to this conflict". It must be possible, he added, "to agree on ideas, values and concepts which could guide the future of this country".
42.	A just peace for Cambodia, that is the desire of the vast majority of the nations represented in this Assembly. There are few who really wish to impose upon it a regime that its population does not want. Many still believe, however, that the so-called "Royal Government of National Union", which they are reminded on every possible occasion is "headed by Prince Norodom Sihanouk", is truly a broadly based Government, really headed by the Prince, and able, if it came to power, to pursue a policy of neutrality and of true non-alignment. That belief is particularly widespread among friendly nations in the third world, although they have nothing but good intentions towards the Khmer people.
43.	But it is not just because we deem it to be unlawful that, in this statement, we have constantly described the enemy Government as "so-called". And certainly not just out of an attempt to demean it, which would be petty. It is because we have every proof that behind this lofty title there lurks a different reality, a reality which all friends of an independent Cambodia—beginning with statesmen who have some personal friendship for Sihanouk—must realize.
44.	First of all, there is no longer, if there ever was, a "Royal Government". The only person who is royal in this is our former King and former head of State who was deposed in 1970. Now he, who remains the titular head of this Government, plays no other part than that of a surety for the Khmer Communists. Not only have they never authorized him, in spite of his claims, to come back and establish himself in his own country, but in fact they never take into account his views and recommendations. Thus, set aside and humiliated, under surveillance by his Chinese hosts, spied on by certain Khmer members of his entourage, he has made it known that he will no longer co-operate with those he calls the "Khmers rouges" after the end of this conflict, that he will never return to Cambodia and that he will end his days in a foreign country.
45.	It suffices to read certain statements of the Prince to journalists who visited him statements that he has never denied to understand that everything I have just claimed is the strict truth. Sihanouk and he knows it is now a figure of the past. He has understood but rather late in the day that a "nationalist" Prince, even if he considers himself progressive, has no place in a "people's democracy". We shall leave it to history and to our compatriots, whose misfortunes he is prolonging, to be his judge. It will be noted, however, that he persists in promoting the accession to power, in his country, of a regime under which he himself would not be willing to live. 
46.	The Government-in-exile set up in opposition to us not only is not a royal Government, but is even less a Government of rational union. How could this union exist when most of the population lives in the territory of the Republic, where they gave their support to the national Government, and the self-styled "United National Front of Cambodia", dominated by the most extreme Marxists, is itself the best example of rivalry and divisiveness? That is why, incidentally, most of the former supporters of the Prince, seeing that their former master cannot command respect, have abandoned the cause which he was no longer defending and have rejoined the ranks of those who are fighting to protect the national ideals of the Khmer Republic.
47.	Such is the "Government" by which some people would like to replace us in Cambodia's seat in the United Nations, a "Government" which, in order to win as much sympathy as possible, has always concealed its true colors, thus gravely misleading all nations of good faith in a word, a "Government" which could not represent the Cambodia of yesterday and today, a country which is open to all opinions, eager for knowledge of the outside world, and profoundly desirous of maintaining friendly relations with all nations whatever their ideology or governmental system provided they harbor the same desire in regard to us.
48.	When our adversaries call us to war, we call them to peace. We know that in this way we are responding to the deeply seated aspirations of all our people, in whatever area the fighting has placed them. We also know that, on the other side, there are good brave men who do not want to fight for "another 10 years" for the triumph of an ideology, but who are weeping to see their country ruined and suffering. And there will be more and more of them in the future who will help us to bring about a peace where there will be no victors and no vanquished, but simply brothers who have been reunited.
49.	The Government which I head undertakes to spare no effort, to pay whatever price is necessary, to bring an end to hostilities; in the coming months that is the wish of our nation and that is your own wish so that, finally, our people, reconciled, on begin the long march towards the goal of repairing the tremendous damage inflicted on our country, as the only path to a better life for all.
50.	We therefore call upon the United Nations to help us achieve this noble objective before hundreds of thousands more of our compatriots fall on the desolated soil of our ill-starred country.
